                                    Case 2:20-cv-01056-JAM-DMC Document 17 Filed 01/13/21 Page 1 of 4


                                1 Natalie P. Vance, Bar No. 206708
                                  Ernest L. Weisss, Bar No. 109459
                                2 W. Jason Scott, Bar No. 222204
                                  KLINEDINST PC
                                3 801 K Street, Suite 2100
                                  Sacramento, California 95814
                                4 (916) 444-7573/FAX (916) 444-7544

                                5 Attorneys for DARREN KELLY and ALLTECK
                                  LIMITED PARTNERSHIP (erroneously sued as
                                6 ALLTECK LINE CONTRACTORS, INC.)

                                7 Michael A. Kelly, Bar No. 71460
                                  Richard H. Schoenberger, Bar No. 122190
                                8 Walkup, Melodia, Kelly & Schoenberger
                                  650 California Street, 26th Floor
                                9 San Francisco, CA 94108

                               10 Attorney for Plaintiffs J.P., a minor, by and
                                  through her guardian ad litem MEGANN PITTS,
                               11 and MEGANN PITTS
SACRAMENTO, CALIFORNIA 95814




                               12
  801 K STREET, SUITE 2100




                               13
       KLINEDINST PC




                               14                               UNITED STATES DISTRICT COURT

                               15              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                               16

                               17 J.P., a minor, by and through her Guardian Ad       Case No. 2:20-cv-01056-JAM-DMC
                                  Litem MEGANN P ITTS, and MEGANN
                               18 PITTS, individually,                                JOINT STIPULATION FOR AN
                                                                                      EXTENSION OF THE EXPERT
                               19                 Plaintiffs,                         DISCLOSURE DATES IN PRETRIAL
                                                                                      SCHEDULING ORDER BY 75 DAYS;
                               20         v.                                          ORDER

                               21 ALLTECK LINE CONTRACTORS, INC.,
                                  and DARREN KELLY,
                               22
                                             Defendants.
                               23

                               24

                               25         Plaintiffs JP and MEGANN P ITTS (“Plaintiffs”), through their counsel
                               26 Walkup, Melodia, Kelly & Schoenberger, and Defendants ALLTECK LINE

                               27 CONTRACTORS, INC., and DARREN KELLY (hereinafter “Defendants”),

                               28 through their counsel Klinedinst PC, hereby stipulate and seek Court approval for

                                                                                  1
                                               JOINT STIPULATION FOR AN EXTENSION OF THE EXPERT DISCLOSURE DATES
                                    Case 2:20-cv-01056-JAM-DMC Document 17 Filed 01/13/21 Page 2 of 4


                                1 the following:

                                2                                     STIPULATION
                                3        Since this Court’s Status (Pre-Trial Scheduling) Order of October 8, 2020, the
                                4 parties have exchanged written discovery. Although this is a motor vehicle accident

                                5 case, the injuries are complex and treatment is ongoing. Many medical disciplines

                                6 are involved. In this regard, the medical records are voluminous and current

                                7 treatment records are still needed for review by qualified professionals before

                                8 conducting independent medical examinations and preparing expert witness reports

                                9 required for disclosure.

                               10        Unforeseen issues in the discovery process, and further issues associated with
                               11 Covid 19, have resulted in delays in the subpoena process to obtain relevant medical
SACRAMENTO, CALIFORNIA 95814




                               12 records and documentation needed for expert review. This has prevented the Parties
  801 K STREET, SUITE 2100




                               13 from obtaining all the pertinent records such that additional time is needed to secure
       KLINEDINST PC




                               14 the medical and educational records, perform medical examinations, and to

                               15 complete expert reports.

                               16        The Parties request a 75 day continuance of all expert disclosure deadlines in
                               17 order to complete additional discovery, obtain the necessary medical, education, and

                               18 treatment records, and to explore the possibility of settling and/or mediating

                               19 Plaintiffs' claims. The continuance will not affect the motion or trial dates. Neither

                               20 the Plaintiffs nor the Defendants have sought any extensions of time for expert

                               21 disclosures from this Court in the litigation of this action.

                               22        Accordingly, the parties request to modify the Scheduling Conference Order
                               23 as follows:

                               24        (1) Expert Disclosure due by April 14, 2021;
                               25        (2) Rebuttal Expert Disclosure due by April 28, 2021;
                               26

                               27 SO STIPULATED.

                               28

                                                                              2
                                             JOINT STIPULATION FOR AN EXTENSION OF THE EXPERT DISCLOSURE DATES
                                    Case 2:20-cv-01056-JAM-DMC Document 17 Filed 01/13/21 Page 3 of 4


                                1
                                                                         Walkup, Melodia, Kelly & Schoenberger
                                2

                                3

                                4
                                    DATED: January , 2021                By: /s/
                                5                                            Richard H. Schoenberger
                                                                             Plaintiffs J.P., a minor, by and through
                                6
                                                                             her guardian ad litem MEGANN
                                7                                            PITTS, and MEGANN PITTS
                                8
                                                                         KLINEDINST PC
                                9

                               10

                               11
                                    DATED: January , 2021                By: /s/
SACRAMENTO, CALIFORNIA 95814




                               12                                            Natalie P. Vance
  801 K STREET, SUITE 2100




                                                                             Ernest L. Weisss
                               13
       KLINEDINST PC




                                                                             W. Jason Scott
                               14                                            Attorneys for Defendant
                                                                             DARREN KELLY and ALLTECK
                               15
                                                                             LIMITED PARTNERSHIP
                               16                                            (erroneously sued as ALLTECK LINE
                                                                             CONTRACTORS, INC.)
                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                           3
                                            JOINT STIPULATION FOR AN EXTENSION OF THE EXPERT DISCLOSURE DATES
                                    Case 2:20-cv-01056-JAM-DMC Document 17 Filed 01/13/21 Page 4 of 4


                                1                                       ORDER
                                2        Accordingly, for good cause and pursuant to the above Stipulation of the
                                3 Parties, IT IS HEREBY ORDERED that:

                                4        (1) Expert Disclosure due by April 14, 2021;
                                5        (2) Rebuttal Expert Disclosure due by April 28, 2021.
                                6

                                7        IT IS SO ORDERED.

                                8

                                9 DATED: January 12, 2021           /s/ John A. Mendez
                               10                                   THE HONORABLE JOHN A. MENDEZ
                                                                    UNITED STATES DISTRICT COURT JUDGE
                               11
SACRAMENTO, CALIFORNIA 95814




                               12
  801 K STREET, SUITE 2100




                               13
       KLINEDINST PC




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                            4
                                            JOINT STIPULATION FOR AN EXTENSION OF THE EXPERT DISCLOSURE DATES
